Exhibit 10.38
 
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


This Third Amendment (“Amendment”) to the Employment Agreement by and between
NetSol Technologies, Inc. (“Netsol” or the “Company”) and Najeeb Ghauri
(“Executive”), dated July 25, 2013 (the “Employment Agreement is entered into as
of the date indicated below.  Other than the specific amendments enumerated in
the Amendment, all of the terms of the Employment Agreement shall remain in the
full force and effect, and shall not be obviated or affected by this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 3.1 of the Employment Agreement is modified to read:


3.1           The Company shall increase, effective July 1, 2013, Executive’s
base salary to Four Hundred Seventy-Four Thousand Dollars ($474,000) per year
(the "Base Salary"), payable in accordance with the Company policy.  Such salary
shall be pro rated for any partial year of employment on the basis of a 365-day
fiscal year.  Executive will be eligible for bonuses from time to time as
determined by the Board.


Section 3.12 of the Employment Agreement is added to read:


3.12   Executive shall receive 5,000 shares per quarter of service completed
commencing with the quarter beginning 7/1/13.  Executive shall receive
performance share grants based on the gross revenue of the Company for the
fiscal year ending 6/3/14 of: 25,000 at $51,000,000; 25,000 at $56,000,000;
25,000 at $62,000,000.
 
 
 

--------------------------------------------------------------------------------

 
The Amendment is agreed to on July 25, 2013, and shall become effective as of
the date first written above.
 


 
Employee
 


 
By:  /s/Najeeb Ghauri
Najeeb Ghauri
 


 
NetSol Technologies, Inc.
 


 
By:  /s/Boo-Ali
Siddiqui                                                          By:  /s/Patti
L. W. McGlasson
Boo Ali
Siddiqui                                                                           Patti
L. W. McGlasson
Chief Financial
Officer                                                                 Secretary
 


 
By: /s/Mark Caton
Mark Caton
Chairman of Compensation Committee
 

